                      Case 1:21-sw-00144-RMM Document 1 Filed 05/19/21 Page 1 of 7
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
                    or identify the person by name and address)              )              Case No.    VZ
   MAY SALEHI and clothing, personal belongings,                             )
  backpacks, briefcases, purses, bags, and electronic                        )
 devices within SALEHI’s immediate control THEREIN
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A.

located in the                                    District of                 Columbia                  , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                              Offense Description
        18 U.S.C. sec. 201, 371, 666,             Bribery of public officials, conspiracy to defraud U.S., federal programs bribery,
        1001, 1031, 1346, 1956; 31                false statements, major fraud against U.S., honest services fraud, money
        U.S.C. sec. 5324                          laundering, and structuring
          The application is based on these facts:
        See Attached Affidavit of Special Agent Christopher Swenson

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached
                                                                              ched sheet.


                                                                                                       Applicant’s signature

                                                                                 Dept. of State-OIG Special Agent Christopher Swenson
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                                      (specify reliable electronic means).


Date:
                                                                                                         Judge’s signature

City and state:
                                                                                                       Printed name and title
                           Case 1:21-sw-00144-RMM Document 1 Filed 05/19/21 Page 2 of 7
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 21-sw-144
      MAY SALEHI and clothing, personal belongings,                         )
     backpacks, briefcases, purses, bags, and electronic                    )
    devices within SALEHI’s immediate control THEREIN                       )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):

  See Attachment A hereto




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

  See Attachment B hereto




          YOU ARE COMMANDED to execute this warrant on or before           June 1, 2021          (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                             .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:
                                                                                                          Judge’s signature

City and state: Washington, District of Columbia
                                                                                                        Printed name and title
                            Case 1:21-sw-00144-RMM Document 1 Filed 05/19/21 Page 3 of 7
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sw-144
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
            Case 1:21-sw-00144-RMM Document 1 Filed 05/19/21 Page 4 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF:

 MAY SALEHI AND CLOTHING,
 PERSONAL BELONGINGS, BACKPACKS,
 BRIEFCASES, PURSES, BAGS, AND
 ELECTRONIC DEVICES WITHIN       SW No. 21-sw-144
 SALEHI’S IMMEDIATE CONTROL
 THEREIN

 UNDER RULE 41


      APPLICATION TO SEAL SEARCH WARRANT, AFFIDAVIT IN SUPPORT,
                AND MEMORANDUM IN SUPPORT THEREOF

       The United States of America, by and through its undersigned counsel, respectfully submits

under seal this ex parte application for an Order placing the above-captioned search warrant, and

the application and affidavit in support thereof, and all attachments thereto and other related

materials such as this application and order (collectively, the “Warrant”) under seal until further

order of the Court.

                          LEGAL BACKGROUND FOR SEALING

       1.       The Court has the inherent power to seal court filings when appropriate,

including the Warrant. United States v. Hubbard, 650 F.2d 293, 315-16 (D.C. Cir. 1980) (citing

Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)). See also, e.g., In re Sealed

Affidavit(s) to Search Warrants, 600 F.2d 1256, 1257 (9th Cir. 1979) (finding that the court has

inherent power to seal search warrant affidavits). Such sealing is within the discretion of the

District Court. See Nixon, 435 U.S. at 598 (common-law right to inspect and copy judicial records



                                                1
              Case 1:21-sw-00144-RMM Document 1 Filed 05/19/21 Page 5 of 7




is not absolute, but the decision whether to permit access is best left to the sound discretion of the

trial court in the light of the relevant facts and circumstances of the particular case).

         2.       More particularly, the Court may seal the Warrant and related filings to prevent

serious jeopardy to an ongoing criminal investigation when, as in the present case, such jeopardy

creates a compelling governmental interest in preserving the confidentiality of the Warrant. See

Washington Post v. Robinson, 935 F.2d 282, 287-89 (D.C. Cir. 1991).

         3.       Courts have traditionally been “highly deferential to the government’s

determination that a given investigation requires secrecy and that warrant materials be kept under

seal.” Times Mirror Co. v. United States, 873 F.2d 1210, 1214 (9th Cir. 1989). Therefore, courts

have routinely granted government requests to seal warrant materials where there is a need for

secrecy. Id.; see also id. at 1215, 1219 n.13 (Sealed search warrant materials have been treated

as the functional equivalent of grand jury materials in their shared need for secrecy.). While

courts may disagree whether there even exists a qualified right under the common law or the First

Amendment to access to sealed search warrant materials, 1 courts are in general agreement that a

movant is not entitled to access to sealed search warrant materials if disclosure would compromise

an ongoing investigation or endanger witnesses. See, e.g., id. at 1212-1221 (“warrant proceedings

and materials should not be accessible to the public, at least while a pre-indictment investigation

is still ongoing”); Baltimore Sun Co., 886 F.2d at 64 (“the need for sealing affidavits may remain



     1
        See, e.g., Times Mirror Co., 873 F.2d at 1212-1221 (no right of access to sealed search
warrant materials exists under the First Amendment, the common law, or Fed. R. Crim. P. 41(g));
Baltimore Sun Co. v. Goetz, 886 F.2d 60, 64 (4th Cir. 1989) (no First Amendment right of access,
but qualified common law right of access); In re Search Warrant for Secretarial Area Outside
Office of Gunn, 855 F.2d 569, 574 (8th Cir. 1988) (qualified First Amendment right of access).


                                                   2
            Case 1:21-sw-00144-RMM Document 1 Filed 05/19/21 Page 6 of 7




after execution and in some cases even indictment”); In re Search Warrants for National Builder

Corp., 833 F. Supp 644, 645-646 (N.D. Ohio 1993) (grand jury target was not entitled to the

unsealing of a search warrant affidavit if it would compromise an ongoing investigation).

                                   REQUEST FOR SEALING

       4.       Such an Order is appropriate because the Warrant relates to an ongoing criminal

investigation that is neither public nor known to the subject(s) of the investigation. In particular,

the nature and scope of evidence available to law enforcement, as set forth in the search warrant

affidavit, is neither public nor known to the subject(s) of the investigation.         Accordingly,

disclosure may reveal the existence, scope, and direction of the Government’s ongoing and

confidential investigation. Once alerted to the investigation and the scope of such evidence

available to law enforcement, potential subject(s) could be immediately prompted to flee from

prosecution, destroy or conceal incriminating evidence, alter their operational tactics to avoid

future detection, attempt to influence or intimidate potential witnesses, and otherwise take steps to

undermine the investigation and avoid future prosecution.

       5.       Therefore, based on the foregoing, there are reasonable grounds to believe that

disclosure of the Warrant and the details in the search warrant affidavit would result in flight from

prosecution, destruction of or tampering with evidence, intimidation of potential witnesses, or

other serious jeopardy to this investigation. Cf. 18 U.S.C. § 2705(b)(2)-(5). In short, because of

such potential jeopardy to the investigation, there exists a compelling governmental interest in

confidentiality to justify the sealing the Warrant, this application, and this Order. See Robinson,

935 F.2d at 287-89.

       ACCORDINGLY, it is respectfully requested that the above-captioned warrant, the


                                                 3
          Case 1:21-sw-00144-RMM Document 1 Filed 05/19/21 Page 7 of 7




application and affidavit in support thereof, and all attachments thereto and other related materials

(including this application) be placed under seal until further order of this Court.


                                                      Respectfully submitted,

                                                      Channing D. Phillips
                                                      ACTING UNITED STATES ATTORNEY
                                                      Bar Number 415793


                                                By: _________________________
                                                   JOHN W. BORCHERT
                                                   Assistant United States Attorney
                                                   D.C. Bar Number 472824
                                                   United States Attorney’s Office
                                                   555 Fourth Street, N.W.
                                                   Washington, D.C. 20530
                                                   Telephone: 202-252-7679
                                                   Email: john.borchert@usdoj.gov




                                                  4
